MEMORANDUM **
Robert Curtis appeals pro se from the district court’s judgment dismissing his Federal Tort Claims Act (“FTCA”) action alleging fraud and numerous other claims. We have jurisdiction under 28 U.S.C. § 1291. We review de novo dismissal for lack of subject-matter jurisdiction, Alvarado v. Table Mt. Rancheria, 509 F.3d 1008, 1015 (9th Cir.2007), and we affirm.
*630The district court properly dismissed Curtis’s FTCA action because, as Curtis concedes in his opening brief, he failed to exhaust his administrative remedies. See id. at 1018-19 (explaining that the timely filing of an administrative claim is a jurisdictional prerequisite to a suit under the FTCA).
Curtis’s remaining contentions are unpersuasive.
We deny Curtis’s February 17, 2009, Motion to Stay Pending Disposition of Motion.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.